944 F.2d 907
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.FREEMAN UNITED COAL MINING COMPANY, Petitioner,v.BENEFITS REVIEW BOARD, UNITED STATES DEPARTMENT OF LABOR,Gene Sanders and Director, Office of Worker'sCompensation Programs, Respondents.
No. 91-1157.
United States Court of Appeals, Seventh Circuit.
Argued Sept. 16, 1991.Decided Sept. 17, 1991.

Before BAUER, Chief Judge, and POSNER and EASTERBROOK, Circuit Judges.

ORDER

1
Gene Sanders filed a claim for benefits under the Black Lung Benefits Act, 30 U.S.C. §§ 901-945 (1986).   After hearing, an Administrative Law Judge ("ALJ") of the Department of Labor determined that the employer, Freeman United Coal Mining Company, failed to file a timely controversion and, on that basis, awarded benefits to Sanders.   Freeman subsequently filed a motion for reconsideration which was denied.   Freeman then sought review of that decision before the Benefits Review Board.   By decision and Order dated December 5, 1990, the Benefits Review Board affirmed the ALJ's award of benefits.   Freeman now seeks review of that Order.


2
The only issue before this court is whether Freeman filed a timely controversion of Sanders' claim.   The ALJ considered the evidence and decided that no timely controversion was filed.   On appeal, Freeman argues that the ALJ erred in that determination.   Our review is limited to determining whether the Benefits Review Board properly found that the ALJ's decision is supported by substantial evidence.   Peabody Coal Co. v. Shonk, 906 F.2d 264, 267 (7th Cir.1990).   Substantial evidence is "such relevant evidence as a reasonable mind might accept as adequate to support a conclusion."   Smith v. Director, OWCP, 843 F.2d 1053, 1057 (7th Cir.1988) (quotations omitted).


3
Because we find that substantial evidence supports the ALJ's determination, we AFFIRM the Order of the Benefits Review Board.